Citation Nr: 1046719	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-22 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1990 to January 
1994, and from May 1995 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  

As a preliminary matter, the Board observes that in September 
2007, the Veteran appears to have raised the issue of vocational 
rehabilitation for educational training.  In any event, such 
issue is not currently before the Board, and is referred to the 
RO for any appropriate action.

In June 2009, the Veteran submitted additional evidence for 
consideration, contemporaneously with a written waiver of RO 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  The Board will 
therefore proceed with adjudication.  


FINDING OF FACT

There is competent and credible evidence that the Veteran has had 
continuing, symptoms of sleep apnea from service to the present, 
and there is a current medical diagnosis for sleep apnea.


CONCLUSION OF LAW

Service connection for sleep apnea is granted.  38  U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Caluza element is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (Court) 
has stated repeatedly that lay persons are not competent to opine 
as to medical etiology or render medical opinions.  See Barr, at 
307; see also Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit-of-the-doubt when there is an 
approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran seeks service connection for sleep 
apnea.  In February 2009, he indicated that since 2001 he has 
experienced "snoring, choking, gasping, daytime sleepiness, and 
chronic fatigue."  He indicated that he took over-the-counter 
medications in an attempt to alleviate symptoms.  He also 
explained that he stopped breathing during his sleep, at which 
time his wife would wake him.

A review of the Veteran's service treatment records, shows that 
his pre-induction and re-enlistment examinations are devoid of 
sleep complaints.  In a May 2005 post-deployment health 
assessment, however, the Veteran marked the box indicating that 
he was "[s]till feeling tired after sleeping" and that he 
experienced headaches.  At his July 2006 service separation 
examination, the Veteran indicated that he did not have frequent 
trouble sleeping.  

By December 2006, the Veteran's VA outpatient treatment records 
show that the Veteran was treated for allergies, and in a 
February 2007 VA general medical examination the Veteran 
complained that he had no energy.  The Veteran had a private 
sleep study in June 2007 at a Sleep Disorders Center to address 
complaints of snoring, apnea, nocturnal gasping, shortness of 
breath, sinus congestion, and morning headaches.  The Veteran had 
a moderate component of restless leg symptomatology and an 
Epworth Sleepiness Scale of 22 out of 24.  Diagnostic impression 
was that of moderate obstructive sleep apnea syndrome, measured 
by an apnea-hypopnea index of 29.9 events per hour.  The events 
were not positional, but were related to rapid eye movement sleep 
with an apnea-hypopnea index of 70.2 events per hour.  An 
electrocardiogram revealed normal sinus rhythm, and pulse 
oximetry showed mild desaturation down to 88 percent with 
nocturnal hypoxemia.  Periodic limb movements were monitored, 
without leg movement, and obesity was noted.  Because the Veteran 
met criteria for split-night polysomnography, a continuous 
positive airway pressure machine (CPAP) was recommended.  

In an October 2007 respiratory (obstructive, restrictive, and 
interstitial) VA examination for sleep apnea, the Veteran 
reported that in 2001 his wife told him he snored a lot, and that 
he received similar comments during ship duty.  He complained of 
daytime sleepiness and nasal congestion.  He indicated that he 
took over-the-counter medicine since service, but denied 
receiving specific treatment for his perennial symptoms.  The 
Veteran reported using the CPAP machine since the sleep study, 
but denied that it helped him very much.  He indicated that the 
CPAP aggravated his nasal congestion, and described experiencing 
fitful sleep.  The Veteran acknowledged reduced snoring, however, 
he reported no reduction in daytime sleepiness.  As a claims 
assistant with the veteran's benefit office, the Veteran 
indicated experiencing some drowsiness at work, causing him to 
move around in an effort to stay alert.  He denied that it 
interfered with his work performance.  According to the Veteran, 
when his sleeping troubles began he weighed 190 pounds, but he 
recently weighed a high of 230 plus pounds, and on his doctor's 
advice, he was dieting and attempting to lose weight.  

On physical examination, the impression was that of obstructive 
sleep apnea, which had been treated with CPAP, without 
improvement in symptoms after a four month trial.  The examiner 
noted recurring nasal congestion with demonstrated nasal 
engorgement, possible allergies, and possible vasomotor rhinitis 
complicating the treatment.  With the exception of one mention of 
recurring nasal congestion and possible allergies, no symptoms 
similar to sleep apnea were discerned or annotated by the 
examiner in a review of the Veteran's service treatment records.  
Because the Veteran experienced persistent daytime sleepiness, 
that required him to walk around to ward off sleepiness, his 
sleep apnea was noted to have a mild to moderate effect on work.  
He had, however, not missed work because of this, nor had his 
sleep apnea interfered with his work performance.  The examiner 
added that pulmonary function test studies in November 2007 were 
normal, except for night decrease, and the Veteran's functional 
residual capacity was compatible with obesity.

In a June 2009 letter in support of the Veteran's claim, the 
Veteran's wife stated they were married in 1992, and 
approximately seven years later, she noticed his sleeping pattern 
changed, and he started to snore.  She indicated that the 
Veteran's snoring would wake her, and he would appear to stop 
breathing, gasp for air, and then return to snoring.  She 
explained that the Veteran was always tired, even though he went 
to bed at a decent hour, and slept approximately seven and a half 
to eight hours.  Despite her requests that the Veteran visit sick 
call, the Veteran reportedly expressed discomfort with 
complaining of snoring, breathing issues, and chronic fatigue.  
The Veteran's wife complained that the loud snoring kept her 
awake many nights, as it continued to get worse.  She described 
sleeping on the couch or in the guest room in order to escape the 
loud snoring.  She indicated there were several episodes in 2006 
when the Veteran nearly fell asleep while driving home, at which 
time she demanded that the Veteran go to a physician, and once 
she secured the necessary insurance, the Veteran went to a doctor 
and was diagnosed as having sleep apnea.

The Veteran submitted a letter in June 2009 giving the history of 
his experiences with sleep apnea.  He noted that in approximately 
2000, during his second period of active service, he noticed that 
he was tired during the day after only a couple of hours at work, 
and for no apparent reason.  He explained that his sleepiness and 
fatigue worsened and he started to experience headaches more 
frequently.  He wrote that he and his wife discussed his 
symptoms, and at that time, she told him he had been snoring for 
a couple of years, approximately since 1998.  She described his 
snoring as progressively worsening, and explained that he would 
stop snoring, make a gasping sound, then resume snoring, as if he 
stopped breathing until he jolted back to his snoring.  He 
explained that because of his wife's persistent encouragement to 
seek medical attention, he went to his primary care physician and 
was referred to the sleep clinic, which ultimately diagnosed him 
with sleep apnea and prescribed a CPAP.  The Veteran wrote, 
however, that he continued to experience chronic sleepiness and 
fatigue during the day.  

In summary, the Veteran complained of feeling tired even after 
sleeping and of headaches during service.  The VA medical reports 
and private medical records show that the Veteran was diagnosed 
as having sleep apnea and has used a CPAP machine for treatment 
since June 2007.  As noted, the Veteran and his wife have 
consistently contended that he feels tired even after sleeping 
and that he snores loudly and in such a way that sleep is 
disrupted.  They have credibly maintained that his problems 
sleeping have continued since service.  

The Board finds the Veteran and his wife's assertions credible 
regarding his snoring and feeling tired even after sleep, and the 
Veteran's reported medical history in this case is found to hold 
probative weight with respect to the question of continuity of 
symptamotology since service.

Consequently, the Board finds the evidence of record supports 
service connection for the Veteran's sleep apnea.  Therefore, 
service connection for sleep apnea is granted.  


ORDER

Service connection for sleep apnea is granted, subject to the 
laws and regulations governing the award of monetary benefits.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


